Citation Nr: 9933855	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-02 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1949 to June 1961.  
He died in January 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on January [redacted], 1994; the immediate cause of death was 
adenocarcinoma of the pancreas.  

2.  At the time of death, the veteran was not service 
connected for any disabilities.

3.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco in service, nicotine 
dependency developed in service, inservice nuclear radiation 
exposure, or to malaria contracted during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of nicotine dependence which began during his 
period of active service.  She also contends that exposure to 
nuclear radiation in service may have contributed to his 
death.  Additionally, as noted as part of her VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in February 1998, 
the appellant asserted that the veteran's death may have been 
related to malaria contracted during his period of service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic diseases may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

However, the initial inquiry before the Board is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  While such a claim need not be 
conclusive, it must be supported by evidence; a mere 
allegation is not sufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In cases such as this, where the 
determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to her claim, and the claim 
must be denied.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

The veteran died on January [redacted], 1994.  The 
Certificate of Death lists the cause of death as 
adenocarcinoma of the pancreas.  The place of death was noted 
to be Southeast Alabama Medical Center, where the veteran 
died as an inpatient.  Terminal private terminal hospital 
records have not been associated with the evidence of record.  
At the time of his death, the veteran was not service 
connected for any disorder.  Service medical records do not 
reflect whether the veteran used tobacco, nor do they show 
indications for or treatment of nicotine dependency, cancer, 
or malaria.  As part of a Report of Medical History, dated in 
August 1959, the veteran is shown to have indicated that he 
handled Uranium 235 in March 1958.  The physician summary 
section of the report shows that the examining physician 
commented that veteran had no ill effects from his handling 
of Uranium.  

A private physician's statement signed by Dr. Robeson, and 
dated in September 1993, is shown to contain a diagnosis of 
adenocarcinoma of pancreas hepatic metastasis.

The veteran indicated as shown on a VA Form 21-4138, 
Statement in Support of Claim, dated in November 1993, that 
he had smoked ever since 1951.  He also noted that he worked 
with handheld nuclear devices while teaching special forces 
classes in Okinawa.  He claimed that his cancer may have been 
caused by his smoking and/or by his exposure to nuclear 
devices.

The RO granted the veteran entitlement to pension benefits in 
November 1993.  In addition, he was granted a special monthly 
pension in the form of aid and attendance benefits by the RO 
in February 1994.  

A VA Form 21-4138, submitted by the appellant to VA in April 
1994, indicates that the veteran's death may have been caused 
by either his exposure to handheld nuclear devices which the 
veteran was exposed to while teaching special forces classes 
in Okinawa or by his use of tobacco in service.  

Additional private medical records submitted by the appellant 
in support of her claim include treatment records from the 
Kirklin Hematology/Oncology Clinic.  These records, dated in 
November and December 1993, show that the veteran was 
diagnosed with adenocarcinoma of the pancreas with liver 
metastasis.  A clinic note dated in November 1993 indicated 
that the veteran was seen by his local physician in September 
1993 with complaints of abdominal pain.  A December 1993 
clinic note indicated that the veteran's pancreatic carcinoma 
was progressing.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  See 
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

In order to have a well-grounded claim, the appellant must 
present competent medical evidence both to support findings 
that nicotine dependance caused or contributed to the 
veteran's death and that a link exists between such nicotine 
dependance and service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board also recognizes that on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in 
January 1994, the statutory change will not affect the 
disposition of this appeal.

In this case, the appellant has failed to provide any 
competent medical evidence relating the veteran's pancreatic 
cancer to either the use of tobacco in service, nicotine 
dependency developed in service, radiation exposure during 
service, or to malaria contracted during service.  (While 
pancreatic cancer is among the diseases entitled to 
presumptive service connection under 38 U.S.C.A. 
§ 1112(c)(West 1991); 38 C.F.R. § 3.309(d)(1999), the 
veteran's in-service exposure to ionizing radiation was 
alleged on the basis of occupational exposure.  Occupational 
exposure to ionizing radiation is not a "radiation- risk 
activity" as defined at 38 C.F.R. § 3.309(d)(3)(ii)(1999).)  

Accordingly, service connection on a direct basis is not 
warranted.  There is no medical evidence of inservice 
nicotine dependence, nor is there medical evidence of a nexus 
between claimed inservice nicotine dependence and pancreatic 
cancer.  The private medical records submitted by the 
appellant do not establish that the veteran's cancer was 
related to the use of tobacco.  Furthermore, the veteran was 
never diagnosed with nicotine dependency in the decades 
following service when he continued to smoke.  Additionally, 
review of the evidence of record, including the service 
medical records, fails to show that the veteran was treated 
for problems relating to radiation exposure or for malaria 
either during or after his period of active duty.  

The Board cannot rely solely on the appellant's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the record fails to show that a service-connected disability 
caused, hastened, or substantially and materially contributed 
to the veteran's death.  There being no competent medical 
evidence linking the veteran's cause of death to his period 
of active service, the appellant's claim must be denied as 
not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
supra, at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and an explanation as to why her current attempt fails.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

